NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: MICHAEL JOHN ENNIS,                      No. 16-60076

             Debtor,                            BAP No. 16-1057
______________________________

MICHAEL JOHN ENNIS,                             MEMORANDUM*

                Appellant,

 v.

FAIR PLAY REAL ESTATE, LLC,

                Appellee.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Kirscher, Jury, and Taylor, Bankruptcy Judges, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Michael John Ennis appeals pro se from an order of the Bankruptcy

Appellate Panel (“BAP”) dismissing as moot Ennis’s appeal from a bankruptcy


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order granting appellee’s motion to lift the automatic stay under 11 U.S.C.

§ 362(d). We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

BAP’s determination that a bankruptcy appeal is moot. Nat’l Mass Media

Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152

F.3d 1178, 1180 (9th Cir. 1998). We affirm.

      The BAP properly dismissed Ennis’s appeal as moot because appellee Fair

Play Real Estate, LLC, took possession of the property in dispute pursuant to an

unlawful detainer judgment obtained in state court, which prevented the BAP from

granting Ennis effective relief. See id. at 1180-81 (a case is moot where “an event

occurs while a case is pending appeal that makes it impossible for the court to

grant any effectual relief” (citation and internal quotation marks omitted)).

      In light of our disposition, we do not reach Ennis’s arguments addressing the

underlying merits of the appeal.

      Appellee’s motion to take judicial notice (Docket Entry No. 13) is granted.

      AFFIRMED.




                                          2                                     16-60076